Citation Nr: 1522924	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-25 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for left ear hearing loss. 

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant 



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The appellant served in the United States Air Force Reserve from May 1987 to October 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In regard to the appellant's claim of entitlement to service connection for bilateral hearing loss, the Board has recharacterized the issue as entitlement to service connection for right ear hearing loss and entitlement to service connection for left ear hearing loss.  See, Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2012) (VA is free to dismember a claim and adjudicate it in separate pieces); Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).  

A videoconference hearing was held before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is of record. 

The Virtual VA paperless claims file contains a copy of the hearing transcript and a June 2013 VA examination report.  The RO reviewed the VA examination report prior to the issuance of the July 2013 statement of the case.  The Veterans Benefits Management System does not contain any documents.  

The issues of entitlement to service connection for right ear hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The appellant has not been shown to have left ear hearing loss for VA compensation purposes.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the appellant with a notification letter in December 2010, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the appellant of the evidence necessary to substantiate the claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the appellant has also been satisfied in this case.  The appellant's service treatment records as well as all identified and available post-service medical records are in the claims file.  To the extent that the claims file contains a May 2010 formal finding of the unavailability of some service treatment records, the Board finds that all attempts were made to secure the treatment records and the availability of such records could not reasonably assist the appellant in substantiating her claim.  Significantly, as will be discussed below, the appellant does not have a current left ear hearing loss disability for VA compensation purposes, and therefore, there is no possibility that the outstanding service treatment records could establish that she had a hearing loss disability for VA purposes during the appeal period.  The appellant's service in the United States Air Force Reserve ended in 2000, and she filed her claim in December 2010.  

The appellant has also not identified any available, outstanding records that are relevant to the claim decided herein, and she testified at the May 2014 hearing that she had not sought treatment for her left ear hearing loss.  

The appellant was afforded a VA examination in connection with her claim in June 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinion is adequate to decide the issue of entitlement to service connection for left ear hearing loss because it is predicated on an examination of the appellant and a review of the claims file.  The opinion also sufficiently addresses the central medical issue in this case to allow the Board to make a fully informed determination.  Id.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this issue has been met.  38 C.F.R. § 3.159(c)(4).  

With regard to the May 2014 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfills two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claims on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Veterans Law Judge, the appellant, and the representative outlined the issue on appeal and engaged in a discussion as to substantiation of the claim.  The appellant's specific symptomatology and its history was discussed in detail by the parties at that hearing.  The Veterans Law Judge also clarified whether any additional relevant evidence was available which could substantiate the claim.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Initially, the Board notes that a "veteran" for VA benefits purposes is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).  "Active military service" includes active duty and any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing active duty for training or from injury incurred or aggravated while performing inactive duty for training.  Thus, a claimant seeking VA disability compensation based only on active duty for training or inactive duty for training must establish a service-connected disability in order to achieve veteran status.  Donnellan v. Shinseki, 24 Vet.App. 167, 172 (2010).  As the appellant has not yet established a service connected disability, she does not have veteran status; however, for the reasons below, her status does not affect the disposition of her claim.  

As indicated above, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system, such as sensorineural hearing loss, is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A necessary element for establishing a claim of service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

VA has specifically defined what constitutes a hearing loss disability; impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In order to satisfy the current disability element of a claim for entitlement to service connection for hearing loss disability, a claimant's audiometric test results must fall within these regulatory criteria.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for left ear hearing loss because the appellant has not met the current disability requirement under 38 C.F.R. § 3.385 at any time since filing her December 2010 claim.  

The only audiometric findings during the relevant time period are those on the June 2013 VA audiometric examination, which were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT (dB)
20
25
25
25
15

The Maryland CNC speech recognition score was 94 percent in the left ear.

As there are no thresholds at any frequency of 26 decibels or greater or speech recognition scores less than 94 percent, the appellant has not met the criteria for a current left ear hearing loss disability.  As noted above, the applicable regulation, 38 C.F.R. § 3.385 specifically requires that the auditory threshold be 40 decibels or greater in one of the frequencies between 500 and 4000, inclusive, or that the threshold be 26 or more in 3 of those frequencies, or that Maryland CNC speech recognition scores be "less than 94 percent."  None of these requirements were met on the June 2013 VA examination or in any other document in the record.  The Board also finds that, although the VA examination was conducted two years ago, the appellant and her representative have not contended that the hearing in her left ear has worsened since that examination, and therefore, an additional VA examination was not required.  

In summary, no evidence of record establishes the existence of a left ear hearing loss disability under the clear requirements of 38 C.F.R. § 3.385, as set forth above.  In Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007), the Court specifically upheld the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes.  The Board acknowledges the appellant's competent and credible reported history of his in-service noise exposure and subsequent hearing difficulties. Nonetheless, while laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), in this case, the Board finds that the specific audiological results shown on examination are more probative evidence as to whether the Veteran has a current left ear hearing loss disability for VA purposes than the Veteran's lay assertions.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the appellant currently has the disability for which benefits are being claimed.  Because the evidence shows that the appellant does not have a left ear hearing loss disability during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection.

 As the weight of the evidence is against the appellant's claim, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for left ear hearing loss is denied.  


REMAND

A remand is necessary to verify the appellant's periods of active duty for training and inactive duty for training in the United States Air Force Reserve and to obtain an additional VA medical opinion.  

The appellant's service personnel records establish that she served in the United States Air Force Reserve from May 1987 to October 2000; however, verification of the dates of her active duty for training and inactive duty for training is necessary.  

Additionally, during the June 2013 VA examination, the appellant reported having noise exposure during her service in the United States Air Force Reserve.  The examiner determined that, based on her noise exposure, her right ear hearing loss and tinnitus were at least as likely as not related to her military service.  In so doing, the examiner remarked that the appellant served in the Air Force for seven years.  Thus, it appears that the examiner's opinion was based on the inaccurate factual premise that the appellant had continuous, daily, noise exposure for 7 years in the Air Force, whereas she testified in May 2014 that she experienced noise exposure as a Reservist two days per month and two weeks per year  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (providing that a medical opinion based on an inaccurate factual premise is not probative); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (noting that a central issue in the persuasiveness of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that the appellant's periods of active duty for training and inactive duty for training from May 1987 to October 2011 are verified.  

The AOJ should then prepare a summary of the dates and types of service.  The summary should be associated with the claims file.  

2.  The AOJ should refer the appellant's claims file, to specifically include the summary of the appellant's verified periods of active duty for training and inactive duty for training, to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current right ear hearing loss and tinnitus that may be present.  An additional examination of the appellant should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment records, post-service medical records, and lay statement submitted by the appellant.  The examiner should specifically consider the January 2011 lay statement, the June 2013 VA examination report, the appellant's testimony from the May 2014 hearing, and the summary of the appellant's periods of active duty for training and inactive duty for training.  

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

It should also be noted that the appellant is competent to attest to factual matters of which she had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.  

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current right ear hearing loss or tinnitus manifested in or is otherwise related to a verified period of active duty for training or inactive duty for training, including noise exposure therein.  

The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss and tinnitus which results from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that any current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


